USCA4 Appeal: 22-6100      Doc: 6         Filed: 04/19/2022      Pg: 1 of 2




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 22-6100


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ELLISON LAKELL COOPER,

                             Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at Florence.
        Terry L. Wooten, Senior District Judge. (4:12-cr-00520-TLW-1)


        Submitted: April 14, 2022                                             Decided: April 19, 2022


        Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Ellison Lakell Cooper, Appellant Pro Se. Everett E. McMillian, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6100      Doc: 6         Filed: 04/19/2022      Pg: 2 of 2




        PER CURIAM:

               Ellison Lakell Cooper appeals from the district court’s order denying his motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

        Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We review a district

        court’s denial of a compassionate release motion for abuse of discretion. United States v.

        Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have

        reviewed the record in this case and discern no abuse of discretion. Accordingly, we affirm

        the district court’s order. * We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                         AFFIRMED




               *
                  We decline to consider Cooper’s argument, raised for the first time on appeal, that
        the district court allegedly failed to pronounce all discretionary supervised release terms at
        his original sentencing. See In re Under Seal, 749 F.3d 276, 285 (4th Cir. 2014) (“Our
        settled rule is simple: absent exceptional circumstances, we do not consider issues raised
        for the first time on appeal.” (cleaned up)).

                                                      2